18-341-cr
United States v. Christopher St. Lawrence

                                                     UNITED STATES COURT OF APPEALS
                                                         FOR THE SECOND CIRCUIT

                                                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
15th day of April, two thousand nineteen.

Present:                     ROSEMARY S. POOLER,
                             DENNY CHIN,
                                  Circuit Judges,
                             RICHARD K. EATON,
                                  Judge.1

_____________________________________________________

UNITED STATES OF AMERICA,

                                                           Appellee,

                                            v.                                                         18-341-cr

CHRISTOPHER ST. LAWRENCE,

                        Defendant-Appellant.2
_____________________________________________________

Appearing for Appellant:                                   Michael K. Burke, Hodges Walsh Messemer & Burke, LLP,
                                                           White Plains, N.Y.

Appearing for Appellee:                                    James McMahon, Assistant United States Attorney (Anna M.
                                                           Skotko, Daniel Loss, Assistant United States Attorneys, on the

                                                            
1
    Judge Richard K. Eaton, United States Court of International Trade, sitting by designation.
2
    The Clerk of the Court is directed to amend the caption as above.
                               brief), for Geoffrey S. Berman, United States Attorney for the
                               Southern District of New York, New York, N.Y.


Appeal from the United States District Court for the Southern District of New York (Seibel, J.).


     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

       Defendant-Appellant Christopher St. Lawrence appeals from a judgment of conviction
entered on January 24, 2018, in the United States District Court for the Southern District of New
York (Seibel, J.), following a four-week jury trial. We assume the parties’ familiarity with the
underlying facts, procedural history, and specification of issues for review.

        The jury found St. Lawrence guilty of 20 out of 22 charged counts for conspiracy to
commit securities fraud and wire fraud in violation of 18 U.S.C. § 371; committing securities
fraud in violation of 15 U.S.C. §§ 78j(b) and 78ff; and committing wire fraud in violation of 18
U.S.C. § 1343. St. Lawrence was sentenced to 30 months’ imprisonment to be followed by three
years of supervised release, a $75,000 fine, and a mandatory $2,000 special assessment. On
appeal, St. Lawrence primarily argues that (1) stricken evidence pertaining to hypothetical, guilt-
assuming questions warrants a new trial; (2) the evidence was insufficient to support his
convictions; (3) a new trial is warranted because of Brady violations; (4) a new trial is warranted
because of juror misconduct; and (5) his sentence was substantively unreasonable. We reject
each of these arguments in turn.

   1. Hypothetical Questions

         St. Lawrence first argues that a new trial is warranted due to the district court’s improper
admission of guilt-assuming hypothetical questions. While St. Lawrence acknowledges that the
district court gave limiting and curative instructions, his argument centers on the premise that the
instructions were given too late to cure the prejudice that resulted from improper testimony.

        Where evidence has been improperly admitted, we review whether a district court’s
curative instruction was sufficient to render the error harmless. See, e.g., United States v.
Williams, 585 F.3d 703, 709 (2d Cir. 2009). The law recognizes a presumption that juries follow
limiting instructions. See Zafiro v. United States, 506 U.S. 534, 540-41 (1993); accord United
States v. Stewart, 433 F.3d 273, 307 (2d Cir. 2006). This presumption is overcome “where there
is an overwhelming probability that the jury will be unable to follow the court’s instructions and
the evidence is devastating to the defense.” United States v. Gomez, 617 F.3d 88, 96 (2d Cir.
2010) (internal quotation marks omitted).

        During the trial, investors in the bonds at issue and professionals involved in issuing
those bonds testified in response to hypothetical questions that they would not have participated
further in buying or issuing the bonds if they learned that St. Lawrence had made intentional
misrepresentations about the Town of Ramapo’s (“Town’s”) finances. The district court



                                                  2
overruled defense counsel’s objections to these questions, noting at various instances that the
lawyer’s questions were not evidence and that it was for the jury to determine if the premise of
the questions was true. On the ninth day of testimony, the district court raised the issue of
whether such testimony could have the effect of suggesting that any false statement made
intentionally would automatically be material. After overnight briefing from the parties, the
district court struck the testimony and instructed the jury not to consider “questions along the
lines of . . . ‘if you learned that . . . there was an intentional lie or if you learned that somebody
had intentionally lied to you.’” App’x at 2638-39. Likewise, the court prohibited the government
from arguing that the intentional nature of misrepresentations contributed to their materiality.

        There is no indication, let alone an “overwhelming probability,” that the jury was unable
to follow the district court’s instructions with respect to the hypothetical questions. Gomez, 617
F.3d at 96. Accordingly, we reject St. Lawrence’s first argument.

   2. Sufficiency of the Evidence

        St. Lawrence next argues that there was insufficient evidence to support his convictions.
We review a claim of insufficiency of the evidence de novo. United States v. Geibel, 369 F.3d
682, 689 (2d Cir. 2004). Nevertheless, a conviction must be upheld if “any rational trier of fact
could have found the essential elements of the crime beyond a reasonable doubt,” Jackson v.
Virginia, 443 U.S. 307, 319 (1979), and the evidence must be viewed in the light most favorable
to the government, United States v. Temple, 447 F.3d 130, 136-37 (2d Cir. 2006). In addition, the
evidence must be considered “in its totality, not in isolation.” United States v. Autuori, 212 F.3d
105, 114 (2d Cir. 2000). We must “defer to the jury’s determination of the weight of the
evidence and the credibility of the witnesses, and to the jury’s choice of the competing inferences
that can be drawn from the evidence.” United States v. Dhinsa, 243 F.3d 635, 648 (2d Cir. 2001)
(internal quotation marks omitted).

        Here, the evidence showed, in part, that: the $3.08 million receivable was included as an
asset in the General Fund, and “carried over year to year,” based on false representations that it
would be paid soon even though “the defendant knew it would not be repaid in time to be
properly included as a receivable” Gov’t Sp. App’x at 172-73; the omission of the Jackson
payable inflated the General Fund balance by $800,000; offering documents said that $3.145
million would be received as reimbursement from FEMA, even though less than $900,000 of
FEMA money actually went into the General Fund; St. Lawrence told Town employees that they
needed to refinance the Town’s development corporation’s “short term debt as fast as possible,
because . . . we’re going to have to pull, all be magicians to get to some of those uh numbers”;
St. Lawrence directed the attorney who signed the offering documents to help cover up the use of
legal fee money to make bond payments; and that the development corporation for the Town
would not have been able to make its payments absent the misrepresentations at issue. Such
evidence was sufficient to support St. Lawrence’s convictions. See, e.g., United States v. Litvak,
889 F.3d 56, 65 (2d Cir. 2018); United States v. Weaver, 860 F.3d 90, 94 (2d Cir. 2017); In re
Terrorist Bombings of U.S. Embassies in E. Africa, 552 F.3d 93, 113 (2d Cir. 2008).




                                                  3
   3. Alleged Brady Violations

       Third, St. Lawrence argues that a new trial is warranted because the government “failed
to make a fulsome disclosure” with respect to submissions to the SEC by three professionals who
worked on the challenged bond issues and because the district court improperly admitted a
“hearsay email” of one of those professionals. (Appellant’s Br. at 46, 53.)

        This Court reviews denial of a defendant’s Brady claim for abuse of discretion. United
States v. Abu-Jihaad, 630 F.3d 102, 142 (2d Cir. 2010). To establish a Brady violation, “a
defendant must show that: (1) the Government, either willfully or inadvertently, suppressed
evidence; (2) the evidence at issue is favorable to the defendant; and (3) the failure to disclose
this evidence resulted in prejudice.” United States v. Coppa, 267 F.3d 132, 140 (2d Cir. 2001).
“Undisclosed evidence is material only if there is a reasonable probability that, had the evidence
been disclosed to the defense, the result of the proceeding would have been different.” United
States v. Payne, 63 F.3d 1200, 1209 (2d Cir. 1995) (internal quotation marks omitted). “[A]s
long as a defendant possesses Brady evidence in time for its effective use, the government has
not deprived the defendant of due process of law simply because it did not produce the evidence
sooner.” Coppa, 267 F.3d at 144.

        Prior to trial, the government provided St. Lawrence with Wells submissions made by
two auditors and bond counsel. St. Lawrence argued before trial that the government violated
Brady with respect to these submissions. The district court did not abuse its discretion in
reasoning that the material was turned over in time for its effective use and that St. Lawrence
could have “talked to the auditors and the underwriters” himself, as “[i]t was certainly obvious
that their views could be important.” Gov’t Sp. App’x at 205-208.

         In addition to his Brady argument, St. Lawrence also argues that an email from one of the
professionals identifying St. Lawrence as the declarant of a statement in the Town’s November
2012 bond offering was improperly admitted. This Court reviews a district court’s decision to
admit evidence for abuse of discretion and will find so only where the district court ruled in an
arbitrary or irrational fashion. See United States v. Barret, 848 F.3d 524, 531 (2d Cir. 2017). The
district court did not abuse its discretion in determining that the emails were admissible. See Fed.
R. Evid. 801(d)(2).

   4. Alleged Juror Misconduct

        St. Lawrence next argues that juror misconduct warranted a new trial because the district
court should have at least investigated claims of religious bias by the jury following a juror’s
post-verdict interview by the media. We review for abuse of discretion the district court’s
decision regarding the effect on the jury of potentially prejudicial occurrences. Stewart, 433 F.3d
at 303. “Post-trial jury scrutiny is disfavored because of its potential to undermine full and frank
discussion in the jury room, jurors’ willingness to return an unpopular verdict, and the
community’s trust in a system that relies on the decisions of laypeople.” Id. at 302 (internal
quotation marks omitted). “Accordingly, probing jurors for potential instances of bias,
misconduct or extraneous influences after they have reached a verdict is justified only when
reasonable grounds for investigation exist . . . where there is clear, strong, substantial and



                                                 4
incontrovertible evidence that a specific, nonspeculative impropriety has occurred which could
have prejudiced the trial.” Id. at 302-03 (internal quotation marks omitted).

        In a post-trial media interview, a juror stated in part that the jury took an initial vote that
showed nine guilty votes and one not-guilty vote and that some jurors initially had made up their
minds before discussing the case. Over two months after filing a motion for evidentiary hearing
or for permission to interview the juror, defense counsel notified the district court that the
reporter told him that the juror had said his fellow jurors believed that St. Lawrence “was
protecting the Jews.” App’x at 4016. St. Lawrence argues that “political adversaries believed
[he] favored his supportive voting bloc from the Hasidic Jewish Community.” (Appellant’s
Reply Br. at 6.)

         St. Lawrence raised his concerns before the district court. Citing Stewart, the district
court expressed skepticism regarding the statement and reasoned that St. Lawrence “has not
offered evidence of a specific nonspeculative impropriety let alone clear, strong, substantial
an[d] incontrovertible evidence thereof,” that “courts must be wary of taking out of context
comments made by jurors,” and that it is “hardly a surprise at the end of the trial . . . that the 12
jurors had initial impressions that they voted on.” Gov’t Sp. App’x at 176. While the religious
suggestion, if made, is indeed troubling, the district court did not abuse its discretion in
concluding that the statement did not constitute “clear, strong, substantial and incontrovertible
evidence that a specific, nonspeculative impropriety has occurred which could have prejudiced
the trial.” Stewart, 433 F.3d at 303 (internal quotation marks omitted).

   5. Substantive Reasonableness of the Sentence

        Finally, St. Lawrence argues that the district court’s two-level, six-month upward
departure was substantively unreasonable. While appellate courts have a role to play in
“patrol [ling] the boundaries of reasonableness,” United States v. Cavera, 550 F.3d 180, 191 (2d
Cir. 2008), we do so modestly, not substituting our own judgment for that of district courts, see
id. at 189, but rather, identifying as substantively unreasonable only those sentences that are so
“shockingly high, shockingly low, or otherwise unsupportable as a matter of law” that allowing
them to stand would “damage the administration of justice,” United States v. Rigas, 583 F.3d
108, 123 (2d Cir. 2009).

        Here, the district court reasoned that “[b]ecause the Government failed to prove a loss
amount, there were no victims as defined in 2B1.1(b)(2)(A)(i), but because the fraud victimized
far more than 10 investors, the Court departed upward two levels based on an aggravating
circumstance of a kind not taken into account by the Guidelines.” SOR at 2. Section 5K2.0
provides that the district court may depart from the Guideline range if there exists an aggravating
or mitigating circumstance “of a kind, or to a degree, not adequately taken into consideration by
the Sentencing Commission.” U.S.S.G. § 5K2.0(a)(1)(A). We cannot conclude that the district
court’s two-level upward departure was substantively unreasonable.




                                                   5
       We have considered the remainder of St. Lawrence’s arguments and find them to be
without merit. Accordingly, we hereby AFFIRM the district court’s judgment.

                                                 FOR THE COURT:
                                                 Catherine O’Hagan Wolfe, Clerk
                                                  
 




                                             6